Citation Nr: 1827681	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-16 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to traumatic brain injury (TBI).

3.  Entitlement to service connection for a gastrointestinal disorder.

4.  Entitlement to service connection for sleep apnea, to include as secondary to a gastrointestinal disorder or TBI.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S.S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1961 to October 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In this regard, the record shows that additional VA treatment records and VA examination reports were associated with the record within a year of the August 2014 rating decision relevant to the issue of entitlement to service connection for a gastrointestinal disorder and sleep apnea.  However, since the RO never determined whether the additional VA treatment records and VA examination reports constituted new and material evidence with respect to the August 2014 rating decision, that decision never became final and is the proper rating decision on appeal to the Board as to the issues of a gastrointestinal disorder and sleep apnea.  38 C.F.R. § 3.156(b).  

In June 2016, the Board remanded the issues on appeal for further development and to schedule the Veteran for a hearing.  He thereafter testified before the undersigned Veterans Law Judge in March 2018.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).
The issues of entitlement to service connection for a lumbar spine disability, an acquired psychiatric disorder, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's gastrointestinal disorder had its onset during service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a gastrointestinal disorder are met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran maintains that his gastrointestinal disorder had its onset in service.  Specifically, he testified while in service he was admitted to the hospital for a week due to gastrointestinal problems and ever since he has been using medication for "many, many, many, many years and the gastritis is still there."  See Board Hearing Transcript (Tr.) at 12.  In the alternative, he states that it is secondary to the medications that he takes for his service-connected disabilities.  As direct service connection is warranted, only that theory of entitlement will be explored.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Here, the Veteran has been diagnosed with gastroesophageal reflux disease, hiatal hernia, gastritis, duodenitis, and ulcers in the duodenum.  See February 2015 and October 2017 VA examination reports.  Accordingly, the first element of service connection is met.

Regarding the second element, in-service incurrence of a disease or injury, an October 1963 service treatment record (STR) reflects that the Veteran was diagnosed with gastritis.  Thus, the second element of service connection is also established.

Regarding the last element, nexus, the record contains both unfavorable and favorable evidence.  Against the claim for direct service connection is the opinion of the June 2014 VA examiner.  However, as the examiner does not consider the Veteran's competent and credible reports of continuous gastrointestinal symptomology since service, the opinion has little probative value.

In favor of the claim is the opinion of the October 2017 VA examiner, who opined that the Veteran's gastrointestinal disorders were at least as likely as not related to service.  In support of his opinion, he stated that the Veteran's current gastrointestinal diagnoses can produce similar sign and symptoms and can co-exist, and although he was not able to determine if they were all present while the Veteran was in service, in light of the Veteran's statements as to symptoms being present since service and his in service assessment of gastritis, that his gastrointestinal conditions were at least as likely as not incurred in service.   

The evidence is at least in equipoise as to whether the Veteran's gastrointestinal disorder is related to service.  Thus, resolving all reasonable doubt in his favor, service connection is warranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a gastrointestinal disorder is granted. 

REMAND

Remand is warranted for the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, because the February 2015 VA examiner's opinion is inadequate.  Specifically, the examiner did not sufficiently discuss the Veteran's in- service report of nervous trouble and only stated that the fact he had "always been nervous" at that time did not qualify as a diagnosis or a mental disorder without any rationale.  Additionally, the examiner did not provide an opinion on whether the Veteran's psychiatric disorder was aggravated by his service-connected TBI, nor did the July 2016 VA examiner, who also did not provide any rationale for his negative nexus opinion.  Accordingly, an addendum opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Regarding the Veteran's lumbar spine and sleep apnea claims, remand is again necessary as the October 2017 VA examiners' opinions are also inadequate.  The examiner provided a negative opinion for sleep apnea based on the lack of documentation in the STRs and disregarded the Veteran's in-service reports of suspected sleep apnea symptoms and onset in service.  Additionally, the examiner only considered a relationship between sleep apnea and his gastrointestinal disorder in addressing secondary service connection.  Similarly, the October 2017 VA examiner opined the Veteran's back disability was not related to service because there was no indication of a back condition on his separation examination and did not consider lay reports of continuous symptomology since shortly after service.  Thus, addendum opinions are needed.  Barr, supra.  Any outstanding records should also be secured on remand, to include records from the Veteran's January 2018 back surgery.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA treatment records, to include records relating to the Veteran's January 24, 2018 back surgery.

2. With any necessary assistance from the Veteran, obtain any outstanding pertinent private treatment records.

3. Then refer the claims file to an examiner other than the April 2014, May 2017, and October 2017 VA examiners for preparation of an addendum opinion as to the etiology of his lumbar spine disability.  The entire claims file should be made available to the examiner.  No additional examination is necessary, unless the examiner determines otherwise.  

Please opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spine disability had its onset in service or is otherwise related to service, to include as a result of the documented October 1962 complaints of back pain and assessment of low back strain therein. 

In addressing this question, please consider: (1) the cumulative impact of the Veteran lifting heavy loads in conjunction with his in-service duties; (2) his competent and credible testimony of injuring his back while unloading a truck of armored boxes (see Board Hearing Tr. at 3); (3) his assertions of continuous back symptomatology since service (see Board Hearing Tr. at 7); and (4) the Veteran's former wife's statement as to observed complaints of, and medication taken for his back pain between 1966 and 1976 (see November 2012 letter).  A complete rationale should be given for all opinions and conclusions expressed.
4. Then refer the claims file to an examiner other than the February 2015 and July 2016 VA examiners for preparation of an addendum opinion as to the etiology of his psychiatric disorder.  The entire claims file should be made available to the examiner.  No additional examination is necessary, unless the examiner determines otherwise.  

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that diagnosed depressive disorder:

(a) had its onset in service or is otherwise related to service, to include as a result of the documented August 1963 report of nervous trouble therein;
(b) is proximately due to his service-connected TBI; or
(c) has been aggravated (worsened) by his service-connected TBI.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resorting to speculation, it is essential that the examiner explain why an opinion cannot be provided - please specifically state whether the inability to opine is due to the limits of the examiner's knowledge, the limits of medical knowledge in general; or there is additional evidence that would allow for an opinion on this matter.

5. Then refer the claims file to an examiner other than the October 2017 VA examiner for preparation of an addendum opinion as to the etiology of his sleep apnea.  The entire claims file should be made available to the examiner.  No additional examination is necessary, unless the examiner determines otherwise.  

Following a review of the claims file, the examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea:

(a) had its onset in, or is otherwise related to service.  

In addressing this question, please consider: (1) the Veteran's competent and credible testimony of fellow soldiers shaking him and kicking his bed to stop his snoring (see Board Hearing Tr. at 14, 17); and (2) his competent and credible testimony of his wife's complaints of snoring since 1966 and sleeping in another room as a result (see Board Hearing Tr. at 17).  Also, please note that the lack of contemporaneous medical records is not dispositive and may not be used as a basis for a negative opinion.  

(b) is proximately due to a service-connected TBI and associated headaches; or 
(c) has been aggravated (worsened) by a service-connected TBI and associated headaches.

A complete rationale should be given for all opinions and conclusions expressed.

6. Then after taking any additional development deemed necessary, readjudicate the issues on appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


